Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 9/12/2022, Applicant amended claims 1 and 18. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 8/12/2022 with respect to claims rejected 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose “receive the control signals from the industrial-voltage power-line via the reactive coupler.” Specifically, Applicant argues that the transformer of Guo does not communicate control signals. (Remarks, Pages 8-9)
Examiner responds to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the case at hand Guo was not cited for teaching the power-line delivering controls signals.  Demin was cited for delivering  controls signal via the power line:  
the communications interface configured to receive control signals of frequencies within a communication frequency band from the industrial-voltage power-line conductor (Demin, ¶0014; Power delivered to an IS device as well as control or measurement signals to and/or from an IS device must pass through the IS barrier;  ¶0042; The PLC modulator, such as the PLC modem 80 is configured to communicate power line protocols, such as the Homeplug Command and Control standard (HPCC).) Emphasis Added

Guo was cited for the teaching coupling power-lines into explosion proof housing via a reactive couplers, i.e. transformers:
via the reactive coupler, (Guo, Fig. 3 and ¶0023; a leakage test device installed and connected at a most distal control switch on the coal mine power line, which is accommodated in an explosion-proof housing; ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;) (Emphasis Added)

Thus, prior to the effective filing date of the claimed subject matter the prior art: 1)  contained a device, Demin, which differed from the claimed subject matter by the substitution of the power coupling means of Demin for the reactive coupling means of the claimed subject matter; 2) as demonstrated by Guo, the use of a reactive power coupler to provide power to devices within explosion-proof housing was known in the prior art; and 3) as demonstrated by Guo, one of ordinary skill in the could substitute a reactive power coupler for another means power coupling to provide power to devices within an explosion-proof housing and the results of the substitution would have been predictable.  Consequently, prior to the effective filing date of the claimed subject matter, it would have been an obvious matter of substitution, for a person of ordinary skill in the art to implement Demin with the known technique of using a reactive coupler within the explosion-proof housing, as taught by Guo, for the power coupling means of Demin in order to provide the required power to devices within the explosion-proof housing.
Consequently, contrary to Applicant’s argument the cited art discloses “receive the control signals from the industrial-voltage power-line via the reactive coupler,” within the broadest reasonable interpretation.
Applicant’s arguments, see Remarks Pages 7-8, filed 9/12/2022 with respect to the specification objection and the rejection under 35 USC 112 (b) have been fully considered and are persuasive.  The specification objection and the rejection under 35 USC 112 (b)  of 6/16/2022 have been withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demin et al. (US Pub. 2009/0045925 A1)(hereinafter Demin) in view of Guo (US Pub. 2015/0355258 A1)()hereinafter Guo).
Regarding claim 1, Demin discloses a system for interfacing with a hazardous-environment-located machine, (Demin, Figs.1-2 and Title; System, Apparatus, and Methods for Communicating Sensor Information of a System Component That is Disposed in a Hazardous Location)
 the system comprising: an explosion-proof housing; (Demin, Figs.1-2 and ¶0012; High power devices are usually kept safe in explosion proof equipment. Such explosion proof equipment reduce the danger of an explosion by utilizing an explosion proof enclosure that is designed strong enough to contain an explosion if the hazardous vapors were to enter the enclosure of the high power device and ignite. Explosion proof equipment is typically used to enclose high power devices such as motors, pumps, and the like. ¶0032; the pump 26 requires explosion proofing equipment.)
While Demin discloses the need for the coupling of power to devices within the explosion proof enclosure, Demin does not specifically disclose a reactive coupler and therefore does not disclose a reactive coupler within the explosion-proof housing, the reactive coupler configured to reactively couple to an industrial-voltage power-line conductor providing AC operating power of a line frequency a reactive coupler within the explosion-proof housing. Guo, also in the field of delivering power to equipment in an explosion hazardous environment, however, discloses the limitation. (Guo, Fig. 3 and ¶0023; a leakage test device installed and connected at a most distal control switch on the coal mine power line, which is accommodated in an explosion-proof housing; ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;)  Thus, prior to the effective filing date of the claimed subject matter the prior art: 1)  contained a device, Demin, which differed from the claimed subject matter by the substitution of the power coupling means of Demin for the reactive coupling means of the claimed subject matter; 2) as demonstrated by Guo, the use of a reactive power coupler to provide power to devices within explosion-proof housing was known in the prior art; and 3) as demonstrated by Guo, one of ordinary skill in the could substitute a reactive power coupler for another means power coupling to provide power to devices within an explosion-proof housing and the results of the substitution would have been predictable.  Consequently, prior to the effective filing date of the claimed subject matter, it would have been an obvious matter of substitution, for a person of ordinary skill in the art to implement Demin with the known technique of using a reactive coupler within the explosion-proof housing, as taught by Guo, for the power coupling means of Demin in order to provide the required power to devices within the explosion-proof housing.
and control signals of frequencies within a communication frequency band to the hazardous-environment-located machine; (Demin, Figs.1-2 and Abstract; and  ¶0036; a power line 52. The power line provides power to the system and also provides a communication link between the data concentrator 50 and the central controller 56; ¶0044; then transmitted by the modem 80 via a power line interface 200) 
a communications interface within the explosion-proof housing (Demin, Figs. 2-3, Fig. 2; HL Data Connector Explosion Proof Version and                         
                            ¶
                        
                    0037;  data concentrator 50c located underground by a pump 26; ¶0042; the data concentrator 50 includes a PLC modulator, such as the PLC modem 80)
 and electrically coupled to the reactive coupler, (Demin, Fig. 2 and ¶0044; then transmitted by the modem 80 via a power line interface 200. And Guo, ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;)
 the communications interface configured to receive control signals from the industrial-voltage power-line conductor (Demin, ¶0014; Power delivered to an IS device as well as control or measurement signals to and/or from an IS device must pass through the IS barrier;  ¶0042; The PLC modulator, such as the PLC modem 80 is configured to communicate power line protocols, such as the Homeplug Command and Control standard (HPCC). and ¶0044; then transmitted by the modem 80 via a power line interface 200.)
via the reactive coupler, (Guo, ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;)
and to generate operating signals for the hazardous- environment-located machine based on the received control signals; thereto.( Demin, ¶0014; Power delivered to an IS device as well as control or measurement signals to and/or from an IS device must pass through the IS barrier)
and a local interface electrically coupled to the communications interface and configured to couple to the hazardous-environment-located machine so as to provide the generated operating signals (Demin, ¶0030; the data concentrator can disable only a malfunctioning side of the dispenser while allowing fuel to be pumped from the other side.)
Regarding claim 7, Demin discloses wherein the communications interface is further configured to generate information signals, which are sent to a remote controller over the industrial-voltage power-line conductor (Demin, ¶0042; the data concentrator 50 includes a PLC modulator, such as the PLC modem 80… and a power line interface 200. The PLC modulator 80 modulates the sensor information received … so that this sensor information can be sent over the power line 52 to the central monitor/controller 56. The PLC modulator, such as the PLC modem 80 is configured to communicate power line protocols, such as the Homeplug Command and Control standard (HPCC).)
via the reactive coupler. (Demin, Fig. 2 and ¶0044; then transmitted by the modem 80 via a power line interface 200. And Guo, ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;)
Regarding claim 8, Guo discloses wherein the reactive coupler is a transformer. (Guo, ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;)
Regarding claim 14, Demin discloses further comprising: a local controller within the explosion-proof housing and having a processor and memory. (Demin, Figs. 2-3, Fig. 2; HL Data Connector Explosion Proof Version and                                 
                                    ¶
                                
                            0037;  data concentrator 50c located underground by a pump 26; ¶0042; the data concentrator 50 includes a PLC modulator, such as the PLC modem 80…a local controller 90)9
Regarding claim 15, Demin discloses wherein the communications interface is a first communications interface, the system further comprising: a remote controller configured to control the hazardous-environment-located machine from a safe-environment location, the remote controller including: a second communications interface configured to generate the control signals for the hazardous-environment-located machine. (Demin, Fig. 2 and ¶0014; Power delivered to an IS device as well as control or measurement signals to and/or from an IS device must pass through the IS barrier; ¶0038; The fuel station building 60 may house a central monitor/controller 56 which is configured to receive the sensor information via the power line 52, which is coupled to the data concentrator 50.)

Claim(s) 2-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demin in view of Guo in view of Kaufmann et al. (US Pub. 2019/0154019 A1)(hereinafter Kaufmann)
Regarding claim 2, Demin discloses wherein the hazardous-environment-located machine is an electric paint pump. (Demin ¶0012; Explosion proof equipment is typically used to enclose high power devices such as motors, pumps, and the like. ¶0032; the pump 26 requires explosion proofing equipment.)  While Demin disclose a hazardous-environment-located machine may be  a pump, Demin does not specifically disclose a paint pump. Kaufmann, also in the area of operating equipment in an explosion proof housing, however discloses the limitation. (Kaufmann, Fig. 1 and  ¶0041; the drive motor and the electronics components in this case are preferably housed in an explosion-protected housing; ¶0051; a coating agent pump arrangement according to the disclosure with a double-piston pump 1 which is arranged in a coating agent line 2 and pumps paint through the coating agent line 2 in the direction of the arrow.  Claim 37; A coating agent pump according to claim 37, wherein at least one of the drive motor and electronics components is housed in an explosion-protected housing.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Demin wherein the power devices such as motors, pumps, and the like, are electric paint pumps, as in Kaufmann, in order to operate a paint pump within an explosion proof housing. (Kaufmann; ¶0041 and Claim 37)
Regarding claim 3, Kaufmann discloses further comprising: the electric paint pump, wherein the explosion proof housing is integral to the electric paint pump. (Kaufmann, Fig. 1 and  ¶0041; the drive motor and the electronics components in this case are preferably housed in an explosion-protected housing; ¶0051; a coating agent pump arrangement according to the disclosure with a double-piston pump 1 which is arranged in a coating agent line 2 and pumps paint through the coating agent line 2 in the direction of the arrow.  Claim 37; A coating agent pump according to claim 37, wherein at least one of the drive motor and electronics components is housed in an explosion-protected housing.)
Regarding claim 4, Kaufmann discloses wherein the control signals include at least one of a pump-speed command signal and a mode control signal. (Kaufmann, Fig. 1 and  ¶0037; the monitoring system may then emit a warning signal, which may then also result in a corresponding automatic reaction. For example, this warning signal may be emitted to the control unit, which then terminates the pump operation; ¶0054; the position measuring system 5 then feeds back the current value of the pump position to the control unit 4, which makes it possible for the control unit 4 to actuate the drive motor 3 exactly, which permits very high dispensing accuracy.)
Regarding claim 9, Kaufmann discloses further comprising an alarm-conditions sensor within the explosion-proof housing configured to sense an alarm condition of the hazardous-environment-located machine. (Kaufmann, Fig. 1 and  ¶0037; the monitoring system therefore ascertains during operation the relationships between measured variables of the pump points, the coating agent pressure, the mechanical loading of the drive motor and/or the delivery rate of the coating agent pump. If these relationships between the individual measured variables change over time, the monitoring system may then emit a warning signal, which may then also result in a corresponding automatic reaction. For example, this warning signal may be emitted to the control unit, which then terminates the pump operation.)
Regarding claim 10, Kaufmann discloses wherein the alarm-conditions sensor is further configured to generate an alarm signal in response to the alarm condition being sensed by the alarm-conditions sensor. . (Kaufmann, Fig. 1 and  ¶0037; the monitoring system therefore ascertains during operation the relationships between measured variables of the pump points, the coating agent pressure, the mechanical loading of the drive motor and/or the delivery rate of the coating agent pump. If these relationships between the individual measured variables change over time, the monitoring system may then emit a warning signal, which may then also result in a corresponding automatic reaction. For example, this warning signal may be emitted to the control unit, which then terminates the pump operation.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demin in view of Guo in view of Yu et al. (CN 209631448 U)(hereinafter U)
Regarding claim 5, Demin does not disclose  further comprising: an electric paint agitator, wherein the explosion proof housing is integral to the electric paint agitator. Yu, in the field paint explosion protection, however, discloses the limitation. (Yu, Figs. 1-2 and  Example 1; through the driven rod 13, the servo motor 15 of the kinetic energy transmitted to the stirring blade 11, so that the paint to stir, the driven rod 13 the other end is connected with a stirring blade 11 by welding. stirring blade 11 provided with a circular hole 18, through the circular hole 18 and reduce the paint to resistance of the stirring blade 11, so as to reduce the servo motor 15 of the load, the spraying box body 17 on one end face is provided with an explosion-proof glass 21, through the explosion-proof glass 21. can observe the mixing condition of the paint at the outside. [As the instant the specification’s written description has given no discussion explanation or definition for agitator, for examination purposes an agitator is interpreted as a device or machine that puts something into motion.])  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Demin with the power devices such as motors, pumps, and the like, that within the explosion proof area being paint agitators, as taught by Yu, to provide the recognized need for explosion safety in hazardous paint agitating environments.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demin in view of Guo in view of Rouvelin (USP 5,656,089)
Regarding claim 6, Demin does not disclose further comprising: an electric paint proportioner, wherein the explosion proof housing is integral to the electric paint proportioner. Rouvelin, in the field paint explosion protection, however, discloses the limitation (Rouvelin, Figs. 1-3 and Col. 1, Lines 34-46; feedback signals from the motor pass through the explosion-proof box to another set of plugs, where cables of varying length up to 50 meters carry the signals to the plugs mounted on the motion panel, where a plurality of wires carry the feedback signals to the servo drive; Col. 3, Lines 22-26; In operation, the operator inputs data to the controller indicating the make and model of the vehicle body to be painted and the color paint to be sprayed. The motion cards then coordinate the timing, movement, and spray of the paint sprayers for the rest of the painting cycle. [As the instant the specification’s written description has given no explanation or definition for proportioner, for examination purposes a proportioner is interpreted as a device or machine capable of varying ratio, mix, level or amounts of something.]).) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Demin with the power devices such as motors, pumps, and the like, that within the explosion proof area being paint proportioner, as taught by Rouvelin, to provide the recognized need for explosion safety in a hazardous industrial paint proportioner environments.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demin in view of Guo in view of Kaufmann in view of Cooper et al. (USP 10,454,267 B1)(hereinafter Cooper)
Regarding claim 11, Kaufman does not specifically disclose wherein the alarm condition is sensed based, at least in part, on the AC operating power provided to the hazardous-environment-located machine.  Cooper, in the field of PLC motor protection, however, discloses the limitation. (Cooper, Fig. 2 and Col. 2, Line 60- Col. 3, Line 55; in some embodiments PLC receiver 34 transmits information to motor controller 56 over line 58. In one variation, the control logic determines, based on the information, whether to institute a warning or fault response. A fault response may comprise shutting down the motor. A warning response may comprise providing a fault alert or alarm. In another variation, the information is a signal which shuts down the motor by deactivating power switch 54; Col. 5, Line 20-32; motor controller 56 may calculate power and determine power faults based on predetermined power fault thresholds, may determine zero-crossings based on digital voltage signals from voltage processing circuit 42, and may also determine when a proper message has been transmitted.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement  Kaufmann with the known technique of technique of the alarm condition is sensed based, at least in part, on the AC operating power, as taught by Cooper, in order to protect a motor or motor controller. (Cooper, Title and Col. 7, Line 46-Col. 8, Line 6)

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demin in view of Guo in view of Callaghan (USP 7,327,221 B1)(hereinafter Callaghan)
Regarding claim 12, Demin and Guo does not specifically disclose the use of an isolation filter. Callaghan also in the field of PLC communication, however discloses the limitation. Callaghan discloses  further comprising: an isolation filter electrically coupled to the industrial-voltage power-line conductor (Callaghan, Figs. 1-2 and Col. 5, Lines 4-49; Interface 150 receives a power line signal from a power source (not shown). The power signal is input into filter 210 (e.g., band pass filter). Filter 210 thereafter retrieves a communication signal by separating the power signal from the communications signal. For example, power can be transmitted at a low frequency with respect to higher frequency communication data. Accordingly, the filter 210 could separate high and low frequencies outputting the high frequency to demodulator 220 and providing the low frequencies to the device as power.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Guo with the known technique of providing an isolation filter, as taught by Callaghan, in order to separate the communication data signal from power to be provided to a device. (Callaghan, Figs. 1-2 and Col. 5, Lines 4-49)
between the reactive coupler (Demin, Fig. 2 and ¶0044; then transmitted by the modem 80 via a power line interface 200. And Guo, ¶0053; As shown in FIG. 3, the control component 32 comprises: a transformer B having its primary side connected to any two of three phases on the power supply side of the control switch 2; a rectifier having its input connected to the secondary side of the transformer B;)
and the hazardous-environment- located machine, (Demin ¶0012; Explosion proof equipment is typically used to enclose high power devices such as motors, pumps, and the like. ¶0032; the pump 26 requires explosion proofing equipment.)
the isolation filter configured to pass the line frequency and to attenuate the frequencies within the communications frequency band. (Callaghan, Figs. 1-2 and Col. 5, Lines 4-49;  Accordingly, the filter 210 could separate high and low frequencies …providing the low frequencies to the device as power)
Regarding claim 13, Callaghan discloses wherein the isolation filter includes an inductive element. ((Callaghan, Figs. 1-2 and Col. 5, Lines 4-49; The power signal is input into filter 210 (e.g., band pass filter). [Band Pass filters may be implemented with RLC resonance circuits])


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687